Title: To Benjamin Franklin from Joseph Sherwood, 12 February 1771
From: Sherwood, Joseph
To: Franklin, Benjamin

Esteemed Friend
Warnford Court Throgmorton Street 12th. Feby. 1771.

Some Years ago there was a dispute between Lord Baltimore and the Penn’s Family, respecting as I understand the Boundaries of the two Provinces. I should be much obliged to thee to be Informed in what Year the Decree was made in that Cause, and the Names of the Parties, and indeed every other particular thou can inform me, relating to this Business, which will oblige Thy respectful Friend
Joseph Sherwood
 Addressed: To / Benjn. Franklyn Esqr. / at Widow Stevenson’s / in Craven Street / Strand.